DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 09/04/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the lined through information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 1, and 10 respectively of 16/980213 (reference application) in view of Cui et al. (U.S. Pub. No. 20200321029). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant applicant claim is broader than the reference application with the exception of claim 1 reciting combining the user’s video with the original video to obtain a combined video.  Cui discloses this in par. 44, 45, and Fig. 2 where the terminal generates the target video based on the recorded real-time video content and the reference video content.  As can be seen in par. 34 and 45 this is advantageous in that a when a user wants to use video content being played as the reference video content the user can input a follow-shot instruction so that the reference video and real-time video can be recorded as a target video, thereby facilitating the user's operation and increasing user stickiness.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include combining the user’s video with the original video to obtain a combined video.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 12, 13, 14, 17, 19, 22, 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 5, 10, 5, 1, 10 respectively of copending Application No. 16/980213 (reference application) in view of Cui et al. (U.S. Pub. No. 20200321029). Regarding claims 12 and 13, see the rejection of instant application claim 1 above and note that claims 12 and 13 of the instant application further recite implementing/executing a method using a non-transitory computer readable storage medium/memory storing instructions and 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 17, 18, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the video frame images".  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the capturing start moment of the user’s video".  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitations "the user’s volume adjusting operation", “the volume of the audio information”, and “the audio information of the user’s video”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 18 recites the limitation "the capturing start moment of the user’s video".  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the video frame images".  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitations "the user’s volume adjusting operation", “the volume of the audio information”, and “the audio information of the user’s video”.  There is insufficient antecedent basis for these limitations in the claim.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 3, 5, 7, 12-15, 18-20, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (U.S. Pub. No. 20200321029).
	Regarding claim 1, Cui discloses:
A video generating method, comprising:
receiving a user's video capturing operation through a video playing interface (the follow-shot instruction may be received by receiving a preset operation on the video play interface, par. 33, 34, 44, and Fig. 2 and 4);
in response to the video capturing operation, superimposing a video capturing window on the video playing interface (second video display region, par. 40 and 45, Figs. 2 and 4), capturing the user's video (terminal records the real-time video content of the user obtained by shooting, par. 40 and 45, Figs. 2 and 4), and displaying the user's video through the video capturing window (terminal displays the real-time video content of the user obtained by shooting in the second video display region par. 40 and 45, Figs. 2 and 4); and
combining the user's video with the original video to obtain a combined video (terminal generates the target video based on the recorded real-time video content and the reference video content, par. 44, 45, and Fig. 2).
While Cui discloses in par. 44 that a starting and ending instruction of recording the real-time video are received when the reference video content is played, Cui is silent with regards to the receiving of the video capturing operation being through the video playing interface of an original video.  Official Notice is taken that it was well known 
Regarding claim 2, Cui further discloses:
playing the original video while displaying the user's video through the video capturing window (terminal plays the reference video content that the user wants to shoot in the first video display region, and records and displays the real-time video content of the user obtained by shooting in the second video display region, par. 40 and Figs. 2 and 4).
Regarding claim 3, Cui further discloses:
user's video and the original video are combined in a preset combining manner to obtain the combined video, wherein the combining manner comprises synchronous combining or asynchronous combining (the terminal plays the reference video content that the user wants to shoot in the first video display region, and records and displays the real-time video content of the user obtained by shooting in the second video display region, considered synchronous, par. 40 and 45, alternatively when determining that a recording end condition is satisfied, the terminal 
Regarding claim 5, Cui further discloses:
among the video frame images of the combined video, the video frame images in the user's video are displayed on video frame images in the original video (location information of the first video display region and the second video display region may be adjusted where the second video display region is within a display range of the first video display region, and the second video display region is suspended on the first video display region, which means that the real-time video is displayed on the reference video, par. 64).
Regarding claim 7, Cui further discloses:
if a duration of the user's video is less than a duration of the original video, the combining the user's video with the original video to obtain a combined video comprises: determining, in the original video, according to the capturing start moment of the user's video, a first video corresponding to a capturing start moment and being consistent with the duration of the user's video (when playing the reference video content, the user may press and hold a play region in the video play interface to pop up a function menu, select the follow-shot starting point setting instruction, and use a time point of playing the reference video content during pressing and holding as the follow-shot starting point, and a play ending point is an ending point of the reference video content where during a recording 
combining the user's video with the first video to obtain a second video (terminal generates the target video based on the recorded real-time video content and the reference video content starting at the time point of playing the reference video content during pressing and holding as the follow-shot starting point and ending at the ending point, par. 44, 45, 52, and 53 and Fig. 2); and
obtaining the combined video according to the second video and videos except for the first video in the original video (the target video is the real-time video content and only reference video content between the starting and ending points, par. 44, 45, 52, and 53).
Regarding claims 12 and 13, see the rejection of claim 1 and par. 172 of Cui where Cui uses a computer device terminal with a processor and non-transitory memory to store a computer program to execute the video production method of the apparatus of Cui.
Regarding claims 14, 15, and 18, see the rejection of claim 12 and see the rejection of claims 2, 3, and 7 respectively.
Regarding claims 19, 20, 22, and 24, see the rejection of claim 13 and see the rejection of claims 2, 3, 5, and 7 respectively.


s 6, 17, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (U.S. Pub. No. 20200321029) in view of Thapa (U.S. Pub. No. 20090086013).
Regarding claim 6, Cui is silent with regards to receiving the user's volume adjusting operation through the video playing interface; and adjusting the volume of the audio information of the original video and/or the audio information of the user's video correspondingly in response to the volume adjustment operation.  Thapa discloses in par. 18, 25, 26 and Figs. 3 where during a network conference a user can adjust volume of themselves as local user on a user interface or adjust the volume of received recorded video streams of a first 304 and second 306 remote user on the user interface.  As can be seen in par. 26 this is advantageous in that each video window can have an independently alterable volume slider.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include receiving the user's volume adjusting operation through the video playing interface; and adjusting the volume of the audio information of the original video and/or the audio information of the user's video correspondingly in response to the volume adjustment operation.
Regarding claim 17, see the rejection of claims 12 and 6.
Regarding claim 23, see the rejection of claims 13 and 6.

Allowable Subject Matter
Claims 4, 16, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, no prior art could be located that teaches or fairly suggests if the combining manner is synchronous combining, during the capturing of the user's video, combining video frame images and audio information of the captured user's video with the video frame images and the audio information of the original video being played at a capturing time, respectively, to obtain video frame images and audio information of the combined video at the corresponding moment, and combining all the video frame images and all the audio information of the combined video after completing the capturing of the user's video to obtain the combined video; and if the combining manner is asynchronous combining, combining the user's videos with the original video after completing the capturing of the user's video to obtain the combined video, in combination with the rest of the limitations of the claim.
Claim 16 is objected to for similar reasons as claim 4.
Claim 21 is objected to for similar reasons as claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697